Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Replacement drawings filed 26 March 2021 have been approved.  
   
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bekey (US 2,796,542) in view of Boudjemai et al. (US 8,587,229) and Rozman et al. (US 5,493,200).
Regarding claim 1, Bekey generally teaches the invention of a brushless electric machine functional as both a generator and a motor (c.1:15-20) comprising 
a housing (casing/end brackets) 10/17&18 mounting a rotor 14 having first and second sides in the axial direction of the rotor and a stator 11 which includes stator windings 12, and first and second exciting (field) coils 25&26, one of the first and second exciting coils 25 located on a first side of the rotor adjacent thereto and the other of the first and second exciting coils 26 located on a second side of the rotor adjacent thereto (Fig.1), 
the rotor 14 and the exciting coils 25/26 mounted within the housing 10 (Fig.1), 
the exciting coils 25/26 and the stator being stationary with respect to the housing and the rotor mounted for rotation with respect to the housing, 

the rotor 14 includes a central part (spider) 19; 
a peripheral structure (field tube) 20 extends axially with respect to the central part to each side thereof (c.2:15-22);
the stator 11 is situated radially outward of the peripheral structure 20; and 
the windings of the exciting coils 25/26 are situated radially inward of the peripheral structure 20 and axially inward of an axially outermost edge of said peripheral structure 20 (Fig.1).  

    PNG
    media_image1.png
    440
    652
    media_image1.png
    Greyscale

Bekey inherently teaches a controller for varying excitation of the exciting coils 25/26 including slowly increasing dc excitation up to approximately 50% of normal excitation to achieve increased slip during motor operation (c.3:18-33) but does not specifically teach the controller is “configured for connection to sensors adapted to sense parameters of the electric 
But, Boudjemai teaches a brushless rotary electric machine for use in an automobile (abstract; c.11:48-50) including an inverter controller 8 (c.4:27-29) and wherein the inverter controller includes a micro controller (management module) 9 (c.7:64-c.8:5) controlling the electric current (in line EXC) to the windings of the exciting coils 41 (e.g., by pulse-width modulation; c.8:63-c.9:3) and a full bridge circuit (including transistors 7/7’) comprising electrical connections to the stator windings 5 and to the micro-controller 9 (Fig.1). Further, Boudjemai’s controller is configured for connection to sensors 11 adapted to sense parameters of the electric machine and/or parameters of devices connected to the electric machine (e.g., data such as position and rotational speed; c.4:14-19; c.9:67-c.10:3; c.11:36-41), and wherein the exciting current supplied to the windings 41 of the exciting coils by the controller 9 is configured according to the sensed parameters of the electric machine and/or devices connected to the electric machine (this is implied given Fig.1 circuit connection between sensors 11, controller 9 and excitation windings 41, and since a parameter such as rotational speed would necessarily determine excitation of excitation windings in, e.g., stop phase when rotor slows; c.8:47-56; c.12:41-43).  Boudjemai’s inverter controller reduces the shutdown time of the thermal engine 

    PNG
    media_image2.png
    524
    709
    media_image2.png
    Greyscale

	Thus, it would have been obvious before the effective filing date to configure Bekey’s controller “for connection to sensors adapted to sense parameters of the electric machine and/or parameters of devices connected to the electric machine, and wherein the exciting current supplied to the windings of the exciting coils by the controller is configured according to the sensed parameters of the electric machine and/or devices connected to the electric machine, wherein the controller is an inverter controller and wherein the inverter controller includes a micro controller …[for] controlling the electric current to the windings of the exciting coils and a full bridge circuit comprising electrical connections to the stator windings and to the micro-controller” since Boudjemai’s teaches such a controller reduces the shutdown time of the thermal engine during the stop phase of the thermal engine as well as the noise and vibration phenomena, thus increasing passenger comfort.


    PNG
    media_image3.png
    450
    858
    media_image3.png
    Greyscale

	Thus, it would have further been obvious before the effective filing date to provide the controller of Bekey & Boudjemai with a half bridge, the half bridge circuit controlling the electric current to the windings of the exciting coils since Rozman teaches a half-bridge circuit was known for controlling electric current to windings of exciting coils. 
Regarding claim 7, Boudjemai’s controller is configured to control a current passing between windings 5 of the stator and a load (battery) B that is electrically connected to the stator windings via inverter 8 (c.3:9-12; Fig.1). Similarly, Rozman’s controller includes a power .
Claims 1 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bekey (US 2,796,542) in view of Nagayama (US 7,205,731) and Rozman.
Regarding claim 1, as noted in the preceding section, Becky teaches all the limitations of the claimed brushless electrical machine including a controller for varying excitation of the exciting coils 25/26 including slowly increasing dc excitation up to approximately 50% of normal excitation to achieve increased slip during motor operation (c.3:18-33), but does not specifically teach the controller is “configured for connection to sensors adapted to sense parameters of the electric machine and/or parameters of devices connected to the electric machine, and wherein the exciting current supplied to the windings of the exciting coils [25/26] by the controller is configured according to the sensed parameters of the electric machine and/or devices connected to the electric machine, wherein the controller is an inverter controller and wherein the inverter controller includes a micro controller and a half bridge, the half bridge circuit controlling the electric current to the windings of the exciting coils and a full bridge circuit comprising electrical connections to the stator windings and to the micro-controller.”
But, Nagayama teaches an AC motor control for an electric motor for a hybrid vehicle including a field winding 101. A controller 8 is configured for connection to sensors 41-49 adapted to sense parameters of the electric machine and/or parameters of devices connected to the electric machine (i.e., accelerator pedal stroke sensor 41, brake pedal stroke sensor 42, vehicle speed sensor 43, battery voltage sensor 44, battery current sensor 45 and engine rotation speed sensor 46, exciting current Ifmg flowing through the field winding 101, an exciting current 
Thus, it would have been obvious before the effective filing date to configure Bekey’s controller for connection to sensors adapted to sense parameters of the electric machine and/or parameters of devices connected to the electric machine, and wherein the exciting current supplied to the windings of the exciting coils by the controller is configured according to the sensed parameters of the electric machine and/or devices connected to the electric machine, wherein the controller is an inverter controller and wherein the inverter controller includes a micro controller… [for] controlling the electric current to the windings of the exciting coils and a full bridge circuit comprising electrical connections to the stator windings and to the micro-controller since Nagayama teaches such a controller would have enabled the motor to generate required drive torque with a rapid response and prevent an increase in power consumption.

Thus, it would have further been obvious before the effective filing date to provide the controller of Bekey & Nagayama with a half bridge, the half bridge circuit controlling the electric current to the windings of the exciting coils since Rozman teaches a half-bridge circuit was known for controlling electric current to windings of exciting coils. 
	Regarding claim 7, Rozman’s controller includes a power conversion system that controls current passing between windings of the stator and a load (battery) 78 that is electrically connected to the stator windings via DC/DC converter charger 79, DC bus conductors 73a/73b, and main inverter 72, for start-up purposes (c.6:20-36; Figs.1-2).
Claims 1 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bekey (US 2,796,542) in view of Keim et al. (US 6,912,142) and Rozman.
Regarding claim 1, as noted in the preceding section, Becky teaches all the limitations of the claimed brushless electrical machine including a controller for varying excitation of the exciting coils 25/26 including slowly increasing dc excitation up to approximately 50% of normal excitation to achieve increased slip during motor operation (c.3:18-33), but does not specifically teach the controller is “configured for connection to sensors adapted to sense 
But, Keim teaches a Lundell-type alternator system for use in automobiles (c.6:1-5) including a field winding 27 and controller 36 (including field current regulator/field controller 26/26a) therefor (c.8:13-18). The controller 36 which is also coupled to a sensor 20 which provides one or more sensor signals 108 to the controller 36 (c.8:50-52; Fig.2) adapted to sense parameters of the electric machine and/or parameters of devices connected to the electric machine (i.e., the sensor signals 108 include but are not limited to an alternator rotational speed input (or a signal from which the alternator rotational speed can be derived), voltage and current measurements, and thermal measurements; c.10:26-31), and wherein the exciting current supplied to the windings of the exciting coils by the controller is configured according to the sensed parameters of the electric machine and/or devices connected to the electric machine (i.e., the field current can be determined by any parameter or combination of parameters related to field current, e.g. field current, average field voltage, field controller duty ratio, alternator back emf, field winding magnetic field strength, c.5:49-54; or by signals 108 from sensor 20; c.10:1-44; Fig.2). Further, Keim’s controller is an “inverter controller” [sic] in that it comprises a bridge circuit 56 (Fig.4) and includes a “micro controller” [sic] (field controller) 26a (Fig.2), 
Thus, it would have been obvious before the effective filing date to modify Bekey and
provide a controller “configured for connection to sensors adapted to sense parameters of the electric machine and/or parameters of devices connected to the electric machine, and wherein the exciting current supplied to the windings of the exciting coils by the controller is configured according to the sensed parameters of the electric machine and/or devices connected to the electric machine, wherein the controller is an inverter controller and wherein the inverter controller includes a micro controller…controlling the electric current to the windings of the exciting coils and a…bridge circuit comprising electrical connections to the stator windings and to the micro-controller” as in Keim since this would have made it possible to achieve improved operation (e.g. higher efficiency) at partial load in addition to the improvement in maximum output power and improved power output levels near idle speed. 
Regarding the inverter controller comprising “a full bridge circuit”, this would have been an obvious modification to Bekey & Keim before the effective filing date since Keim teaches that full-bridge converter circuits utilizing switched-mode rectification are known to yield high performance (c.2:56-65).  
Regarding a controller including “a half bridge, the half bridge circuit controlling the electric current to the windings of the exciting coils”, Rozman teaches a controller for a brushless generator including an exciter field inverter controller 104 wherein the inverter controller includes a micro controller (including, e.g., comparator 134 that produces control signals processed by a gate drive circuit 136 to derive gate drive signals controlling first and second switches Q2, Q3 of the exciter inverter; c.8:7-43), and a half bridge (diodes D1-D4), the half bridge circuit controlling the electric current to the windings 28 of the exciting coils (c.8:38-42; Fig.4).  Thus, it would have further been obvious before the effective filing date to provide the controller of Bekey & Keim with a half bridge, the half bridge circuit controlling the electric current to the windings of the exciting coils since Rozman teaches a half-bridge circuit was known for controlling electric current to windings of exciting coils. 
Regarding claim 7, Keim’s controller is configured to control a current passing between windings Ls of the stator and a load 31/39 (e.g., battery) that is electrically connected to the stator windings (via bridge circuit 56; c.8:43-45; Fig.2). Similarly, Rozman’s controller includes a power conversion system that controls current passing between windings of the stator and a load (battery) 78 that is electrically connected to the stator windings via DC/DC converter charger 79, DC bus conductors 73a/73b, and main inverter 72, for start-up purposes (c.6:20-36; Figs.1-2).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, Hopkins et al. (US 5,383,107) teaches an inverter system 10 for a three phase generator 12 including an inverter 26 with a full bridge circuit (power transistors/switches Q1-Q6 connected in conventional three-phase bridge configuration) comprising electrical connections to the stator windings (part of generator 12; c.3:45-65), and further including a micro controller (control unit) 28 supplying PWM switching patterns to inverter switches Q1-Q6 and to the exciter field winding 42 (c.4:7-45; Fig.1). Wilson (US 7,038,406) teaches a controller (Externally-Controlled Integral Alternator Regulator (ECIAR) block) 45 for H-bridge switching topology for bi-directional field excitation in a generator/alternator (Fig.3). Markunas et al. (US 7,132,816) teaches a brushless wound field synchronous machine including a field oriented control system comprising an inverter 8 with a controller (field oriented controller 62 including pulse-width modulator 88; c.3:38-c.4:3) that is an inverter controller and wherein the inverter controller includes a micro controller controlling the electric current to the windings of the exciting coils 14 and a full bridge circuit (part of inverter 8) comprising electrical connections to the stator windings 6 and to the micro-controller (Fig.1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

 

 /BURTON S MULLINS/ Primary Examiner, Art Unit 2832